Filed 2/11/16 Marriage of Kraus CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re the Marriage of JEROME PETER
KRAUS and BETTY LOU KRAUS.

JEROME PETER KRAUS,
         Appellant,                                                  A143940
v.
                                                                     (Sonoma County
BETTY LOU KRAUS,                                                     Super. Ct. No. SFL-51815)
         Respondent.


         Appellant Jerome Peter Kraus purports to appeal from a December 18, 2014 order
denying his motion for a modification of spousal support filed in this family law
dissolution matter. However, the notice of appeal, designated as a cross-appeal, purports
to appeal from a judgment after an order granting a summary judgment motion.
         Appellant’s brief (no reply brief has been filed by appellant after respondent filed
her brief on appeal) presents a compilation of disjointed historical facts and claims which
fail to comply with many fundamental rules of appellate procedure. Those deficiencies
include the failure to: (1) present legal analysis and relevant supporting authority1 for
each point asserted, with appropriate citations to the record on appeal (Duarte v. Chino


         1
         Appellant cites no California case law supporting his appeal and three cases
from foreign jurisdictions that do not bear directly on the issue he raises in this appeal:
one from the Louisiana Court of Appeal, one from the South Carolina Supreme Court,
and one from a New Jersey superior court.


                                                             1
Community Hospital (1999) 72 Cal.App.4th 849, 856); (2) support references to the
record with a citation to the volume and page number in the record where the matter
appears; and (3) state the nature of the action, the relief sought in the trial court, and to
summarize the significant facts, but limited to matters in the record (Cal. Rules of Court,
rule 8.204(a)(1)(C), (2)(A), (C)).
       Appellant’s statement of facts is bereft of any citations to the record. In addition,
he appears to have incorporated only his view of the facts. This one-sided presentation of
the evidence violates another established rule of appellate practice: an appellant must
fairly set forth all of the significant facts, not just those beneficial to him. (Foreman &
Clark Corp. v. Fallon (1971) 3 Cal.3d 875, 881.)
       These are not mere technical requirements, but important rules of appellate
procedure designed to alleviate the burden on the court by requiring litigants to present
their cause systematically so that the court “may be advised, as they read, of the exact
question under consideration, instead of being compelled to extricate it from the mass.”
(Landa v. Steinberg (1932) 126 Cal.App. 324, 325.)
       We note that appellant appears before us in propria persona. His unrepresented
status in no way excuses the deficiencies in his brief. (Burnete v. La Casa Dana
Apartments (2007) 148 Cal.App.4th 1262, 1267 [“ ‘ “[T]he in propria persona litigant is
held to the same restrictive rules of procedure as an attorney” ’ ”].) Those representing
themselves are afforded no additional leniency or immunity from the rules of appellate
procedure simply because of their in propria persona status. (See Rappleyea v. Campbell
(1994) 8 Cal.4th 975, 984–985; see also Nwosu v. Uba (2004) 122 Cal.App.4th 1229,
1246–1247.) These deficiencies are a separate and independent basis for affirming the
order denying appellant’s motion to modify spousal support.
       It is well settled that a party challenging a judgment has the burden of showing
reversible error by an adequate record. (Ballard v. Uribe (1986) 41 Cal.3d 564, 574;
9 Witkin, Cal. Procedure (5th ed. 2008) Appeal, § 628, p. 704.) “ ‘It is elementary and
fundamental that on a clerk’s transcript appeal the appellate court must conclusively
presume that the evidence is ample to sustain the findings, and that the only questions


                                               2
presented are as to the sufficiency of the pleadings and whether the findings support the
judgment.’ [Citations.]” (Ehrler v. Ehrler (1981) 126 Cal.App.3d 147, 154, see also Gee
v. American Realty & Construction, Inc. (2002) 99 Cal.App.4th 1412, 1416 [if record is
inadequate for meaningful review, the appellant defaults and the trial court's decision
should be affirmed.]) In the absence of an adequate record here, we must presume that
the court's judgment is correct. On the record before us, no error appears.
                                     DISPOSITION
       The order denying appellant’s motion to modify spousal support is affirmed.




                                             3
                                       _________________________
                                       RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
RIVERA, J.




A143940, In re Marriage of Kraus



                                   4